Bell, Presiding Judge.
The Supreme Court in reversing this court’s judgment in Hospital Authority of City of St. Marys v. Eason, 113 Ga. App. 401 (148 SE2d 499), held that the principle of res ipsa loquitur was inapplicable to the case and that otherwise the evidence was insufficient to raise an issue as to the defendant’s liability for its patient’s injuries. Accordingly, this court’s previous judgment in the case is vacated. See 222 Ga. 536.
The effect of the holding of the Supreme Court is that the evidence demanded a verdict for the defendant. Accordingly, the judgment of the trial court denying the defendant’s motion for judgment notwithstanding the verdict is reversed with direction to the trial court to grant the motion and enter judgment for the defendant.

Judgment reversed with direction.


Frankum and Hall, JJ., concur.